﻿At the outset I should like to congratulate the President on his election to his high office at the forty-fifth session of the General Assembly. Because of his great intellectual and moral qualities we are convinced he will be able to conduct our work with the utmost competence and resolve.
We extend the greetings of our Government to Mr. Javier Perez de Cuellar, the Secretary-General of the United Nations, and express our satisfaction at his excellent performance with regard to the task entrusted to him.
We also wish to join with those delegations that have expressed satisfaction at the admission to membership in the United Nations of the principality of Liechtenstein and the Republic of Namibia. 
We have come to this forum convinced of the continuing validity of the major purposes and principles set forth in the Charter. The important changes that have taken place in the world make it possible to predict an era of peace and good will among people and of increased understanding between the super-Powers and co-operation, and assistance among all nations.
In this international context the United Nations is acquiring new importance as a forum for the co-ordination of national and regional activities and as an instrument indispensable to world peace and security. The work done by the Security Council has been essential to the strengthening of the Organisation, and its recent action has reaffirmed the need for multilateralism.
The Republic of Paraguay shares and fully supports the thrust of the Security Council resolutions clearly and categorically condemning the invasion of Kuwait and adopting measures to deter the aggression.
The rights of independence, territorial integrity and free exercise of sovereignty by a State are essential to the very existence of the international legal order. Without full and complete respect for such rights, peace among the community of nations is inconceivable. For that reason Paraguay has not only publicly condemned that aggression against a Member State of our Organization but, in strict compliance with the provisions adopted by the Security Council, also has taken measures we have already reported. We take this opportunity to encourage the Secretary-General to undertake new efforts to solve the conflict within the framework of the United Nations.
Paraguay, which has always had very close links of co-operation with the Federal Republic of Germany, cannot fail to express its satisfaction with the decision of the German States to reunite in a single great nation. 
We hail the trend towards the normalization of internal relations in the Republic of South Africa and we support any reform which, with the consent of the various sectors that stake up South African society, will lead to the full integration of all of its citizens without discrimination.
We note with concern that solution of the problem of the Middle East .is not yet within the grasp of the Organization. Paraguay will endorse any initiative that will lead to the peaceful solution of the differences separating the peoples of Israel and the Arab States and that takes account of the Palestinian people's right to its own homeland and the State of Israel's right to live in peace within its own borders.
Signs of a possible negotiated end to the long-standing conflict in Cambodia have been strengthened by the decisions of the parties to accept a peace plan and a broad solution with the help of the United Nations. Paraguay is pleased to support those steps and urges the parties concerned to take advantage of this historic opportunity for peace and reconciliation for the Cambodian people.
We also wish to take this opportunity to express our Government's solidarity with the constant efforts of the Republic of Korea to achieve through dialogue reconciliation of the Korean people in accordance with the purposes and principles of the United Nations Charter. We hope that in the near future the people of Korea will be represented in our midst.
The question of disarmament continues to be a priority issue for our Organization. The new climate of confidence and dialogue established between the super-Powers gives us hope that part of the resources used for the production of armaments can be redirected towards helping development. 

Peace and security can be achieved only by taking the needs of people into account and considering the causes and sources of violence. Given the dimensions of various world problems, we are all very much aware of the dangers of nuclear confrontation. The need to give full effect to human rights and fundamental freedoms has been one of the main concerns of the democratic Government of my country established after the elections of 1 May 1989. Political will has made it possible for our country to be counted among those States Members of the Organisation that fully respect human rights. My country's Government is making great efforts to adapt its legislation so that it may be among the most advanced in this respect and to disseminate fundamental principles in order to train its people in knowledge of a respect for human rights. To that end we are being assisted by the Organisation. For the first time, with the co-operation of the United Nations, we held a seminar on human rights last July. Our national Government attaches the greatest importance to the well-being of children and therefore welcomed with satisfaction news of the convening of a United Nations summit conference at which practical measures can be discussed and decisions adopted with a view to solving problems affecting children. 
On the national level end in our bilateral relations, specific measures are being adopted to strengthen our country's legal and institutional instruments in order to control the illicit production and traffic of dangerous drugs more effectively. At the same time, co-operation programmes are being established within the legal framework of the agreements we have recently signed with neighbouring countries and with the United States for more effective joint action. Along the same lines, Paraguay ratified the United Nations Convention against illicit Traffic in Narcotic Drugs and Psychotropic Substances.
We believe that in our country and the world at large, tangible progress has been made in the struggle against the illegal traffic and consumption of drugs. We will continue our struggle to ensure that by educating our youth and creating better social conditions, the consumption of drugs will no longer be attractive. Our Government, committed to a better future for mankind, is bent on helping to adopt all measures to preserve our natural resources for future generations, and expresses its determination to adopt and implement all measures necessary towards that end.
In 1992, 500 years after its discovery, America will once again express its hopes for a better world for humanity when the United Nations Conference on Environment and Development is held in Brazil. Thirty years ago, in 1960, we launched the first United Nations Development Programme and we prepared an action strategy. Nevertheless, the problems of the developing countries are far from being solved. We still have serious obstacles to the expansion of our trade. Instead of a growing transfer of resources from the industrialized nations to our countries, the opposite is true. The prices of our commodities are declining in real terms and all our efforts to capitalize are thus fruitless. Technical assistance and the transfer of technology assists countries of average development, which need it most, our ever-dwindling financial resources and external debt are some of our problems that seem unsolvable or only partially solvable.
We are fully convinced that it is indispensable to deal with the social and economic problems of our international society in a global fashion by adopting measures that will effectively change the very structure of the world economy, thus creating a new, more just international economic order. No future strategy can have definitive results if it does not include structural reforms.
With the end of the East-West conflict we can conceive of a community of nations investing all its strengths in a new type of struggle, in which North and South, united in common ideals, will strive to put an end to the main causes of human suffering» We aspire to a world of integration, co-operation, assistance for development, and not merely a world of peaceful coexistence.
For Paraguay integration is a comprehensive factor for development as the best political and economic means to achieve a future for Latin America. That is why we have accepted an invitation to participate in a process begun by Argentina and Brazil, and also involving Chile and Uruguay. Paraguay's pro-integration position is expressed not only in the declaration of principles set forth in our national Constitution, but also in our deeply rooted links with our neighbours on the American continent, both in commercial enterprises such as power-generation and infrastructure, as well as in joint efforts such as the Paraguay-Parana waterway. We hope that this decade will be known in America as the decade of integration, and we are sure that it will benefit our peoples. America must comply with the historic mandate of unity.
President Bush's America’s initiative has been welcomed by the countries of the hemisphere, and expresses the spirit of unity and continental solidarity and the intention the Government of the United States to help developing countries. In that respect, the countries of the South American common market region have adopted a joint position with regard to arriving at a specific agreement with the United States Government.
Since the advent of democracy, a freely elected Government was established in my country under the leadership of President Andres Rodriguez, with full respect for human rights and legitimacy. One of our first tasks has been the reform of legal and institutional instruments, allowing us to ensure full exercise of democracy in our country. We can thus point to the repeal of repressive laws; the adoption by our National Congress of a new electoral code incorporating Paraguay's legislation in institutions appropriate to modern participatory democracy; the convening in 1991 of the first direct municipal elections in the history of Paraguay; and the restoration of a sincere climate of tolerance and dialogue in our country between all political parties, without ideological prejudice. We have respect and guarantees for the right of assembly. Workers' associations are free to express themselves through trade unions, and there are no political prisoners in our country. In the economic sphere, the Government has accepted the responsibility of redressing the country's imbalances by adopting the necessary economic, financial, monetary and exchange policies.
The solution to some problems makes it possible to solve other problems that were overshadowed by the first. The major political and economic reforms that allow us to see a new Paraguay, one filled with hope for greater well-being and happiness, have made it possible to better appreciate the existence of problems that the national Government is today determined to resolve. For that, we need the co-operation and understanding of the United Nations and of friendly nations at a higher level of development.
The major changes that are taking place in the world reaffirm our faith in the destiny of mankind. With the fall of walls and the opening of borders, humanity is moving towards a future in which it can exercise its inalienable rights. The changes that have occurred, in America and Europe in particular, constitute above all a triumph of liberty and the right of people to choose their own future and to enjoy the rights enshrined in the Universal Declaration of Human Rights.
America, our America, is experiencing a unique time of democratically elected governments that answer to the demands of the people and have begun to move towards integration. America would like to have a single homeland, the fulfilment of its hopes and dreams.
We reaffirm our confidence in the United Nations. It will continue to be the primary instrument to preserve world peace and, above all, to guarantee the liberties, independence and integrity of peoples and nations, enforce the law, and achieve acceptance of the solution to all disputes.
